Citation Nr: 1412009	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with respect to an April 2011 rating decision, in which the Department of Veterans' Affairs (VA) Regional Office (RO) reopened and denied a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 and from January 1991 to January 1992.  The Veteran also has unverified service in the Army National Guard between his two periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of VA RO in Providence, Rhode Island.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The document that confers jurisdiction on the Board is an NOD with the April 2011 rating decision, received at the RO in July 2011.  It was not associated with the claims file in April 2012, when the Board issued a decision with regard to an unrelated appeal.  It was received by the Board in May 2012.  It comes to the Board's attention via a Joint Motion for Remand granted by the U.S. Court of Appeals for Veteran's Claims (Court) in February 2013.  Due to this atypical series of events, the Board provides additional explanation in the following paragraphs.  

In April 2011, the RO reopened a previously denied claim of entitlement to service connection for PTSD and schizoaffective disorder and confirmed and continued the previous denial.  In June 2011 the RO sent the appeal of a different and unrelated rating decision to the Board.  In an April 2012 decision, the Board granted that appeal as to reopening a claim of entitlement to service connection for residuals of a missile fragment wound to the chest and denied the appeal on the merits.  

In the Introduction of that April 2012 decision, the Board explained that the RO issued a decision in April 2011 in which it confirmed and continued a prior denial of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  The Board also explained that the Veteran had not submitted an NOD with that determination.  Finally, the Board concluded that the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, was not in appellate status.  

The Veteran appealed the April 2012 Board decision to the Court.  The Veteran and the Secretary of Veterans' Affairs (the Parties) submitted a Joint Motion for Partial remand to the Court.  In the Joint Motion, the Parties stated that the Board's findings as to reopening the claim for, and subsequent denial of, entitlement to service connection for residuals of missile fragment wound to the right chest were not the subject of the joint motion and asked that the Court not disturb them.  The Parties moved the Court for an order vacating and remanding for readjudication the part of the April 2012 Board decision wherein the Board determined that the Veteran had not filed a timely NOD as to the April 2011 rating decision.  

The Parties explained that although the record before the agency did not contain an NOD with the April 2011 RO decision, evidence received by the Board in connection with a Motion for Reconsideration filed subsequent to the Board's April 2012 decision strongly suggested that a timely NOD may have been filed with regard to the April 2011 decision.  The Parties explained that the Veteran submitted a July 25, 2011 letter that appeared to be an NOD with that April 2011 decision.  The Parties explained that the letter was accompanied by a certified mail receipt signed by an employee of the Providence RO, dated as received on July 29, 2011.  

In a February 2013 order, the Court granted the Joint Motion.  The Court vacated that part of the Board's decision to the extent that it determined that a timely NOD had not been filed as to the April 2011 rating decision.  It remanded that issue for action consistent with the terms of the Joint Motion.  

Associated with the claims file is a document titled "NOTICE OF DISAGREEMENT - NOTICE OF INTENT TO APPEAL", and dated July 25, 2011.  In that document, the Veteran's representative stated that the Veteran wished to appeal the decision rendered by VA in April 2011 as to the denial of service connection for an acquired mental disorder.  Included in the record as part of the copy of that document is a PS Form 3811 showing a date of delivery to the RO.  The date of delivery is July 29, 2011 and the service type is listed as "Certified Mail."  

The document received on July 29, 2011 is a timely notice of disagreement with the April 2011 decision in which the RO denied service connection for PTSD with schizoaffective disorder.  This document placed the issue in appellate status.  A statement of the case (SOC) has not been issued in response to that NOD.  A remand is necessary to direct the RO to issue an SOC.  See 38 U.S.C.A. § 7105 (d) (West 2002); see also Manlincon v. West, 12 Vet. App. 238 (1999).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an SOC in response to the July 2010 NOD with the April 2019 denial of service connection for PTSD with schizoaffective disorder.  Return the matter to the Board if the Veteran completes his appeal to the Board after issuance of the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



